Case 8:15-cr-00097-JDW-TGW Document 362 Filed 07/29/20 Page 1 of 4 PageID 1425




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 UNITED STATES OF AMERICA

 vs.                                                           Case No. 8:15-cr-97-T-27TGW

 LUIS EDUARDO REY-DURIER
 _______________________________/

                                               ORDER

        BEFORE THE COURT is Defendant Rey-Durier’s pro se “Motion to Modify Sentence.”

 (Dkt. 359). The motion is construed as seeking compassionate release under 18 U.S.C. §

 3582(c)(1)(A) and Section 603 of the First Step Act. A response is unnecessary. The motion is

 DENIED.

        Rey-Durier stands convicted of one count of conspiracy to possess with intent to distribute

 five kilograms or more of cocaine while on board a vessel subject to the jurisdiction of the United

 States. (Dkt. 174). On October 19, 2015, he was sentenced to 180 months imprisonment, followed

 by 5 years of supervised release. (Id.). He did not appeal.

        Rey-Durier seeks compassionate release based on what he contends are “extraordinary and

 compelling” reasons. (Dkt. 359 at 4). Construing his motion liberally, he contends that a sentence

 reduction is warranted because it will “allow him to protect himself from the spread of the novel

 coronavirus 2019 (COVID-19) by sheltering in place at his residence in light of his serious

 underlying (and pre-existing) health [problems], which place him in the COVID-19 high risk

 category.” (Id. at 1). He asserts that he is “elderly, at age 68 years old,” and that he “suffers from

 some severe medical problems, including high blood pressure, high cholesterol, hypothyroid,

 glaucoma, and obesity.” (Id. at 2). He requests that this Court appoint counsel to assist in seeking


                                                   1
Case 8:15-cr-00097-JDW-TGW Document 362 Filed 07/29/20 Page 2 of 4 PageID 1426




 compassionate release, and further requests that his sentence be modified to time served with an

 additional special condition of supervised release that he serve a period of home confinement in

 Bogota, Colombia. (Id. at 1-2; Dkt. 359-1 at 1).

          The First Step Act amended § 3582(c)(1)(A) to allow a defendant to seek compassionate

 release with the Court after fully exhausting administrative remedies available to him following

 the failure of the Bureau of Prisons (”BOP”) to bring a motion on his behalf, or 30 days after the

 warden receives the request to bring such a motion, whichever is earlier. See First Step Act of

 2018, § 603(b). Rey-Durier provides documentation that reflects he filed a request with BOP to

 bring a motion on his behalf more than 30 days ago. (Dkt. 359-1 at 1). Indeed, he requested that

 BOP consider compassionate release based on his “Debilitated Medical Condition,” which makes

 him “more susceptible to the Coronavirus and makes the virus more life threatening to me.” (Id.).

 On May 5, 2020, his request was denied. 1 (Dkt. 359-1 at 2). Accordingly, because 30 days have

 elapsed since the warden received his request for compassionate release, his motion for

 compassionate release based on “extraordinary and compelling reasons” can be considered.



          1
              The warden’s denial letter provides in pertinent part,

                  This is in response to your Request for Compassionate Release/Reduction in Sentence
          Consideration dated April 20, 2020. You request a Compassionate Release based on “Debilitated
          Medical Condition.”
                   A thorough review of your request was completed utilizing Program Statement 5050.50,
          Compassionate Release/Reduction in sentence. The Medical Review/Summary prepared in your
          case indicates you have not been diagnosed with an incurable, progressive illness and have not
          suffered from a debilitating injury from which you will not recover. You are not completely disabled
          and are able to perform activities of daily living. Additionally, you are not confined to a bed or chair
          more than 50% of waking hours. You do not have a diagnosis of a cognitive deficit which affects
          your mental capacity or function. Based on this information, you are not eligible for Compassionate
          Release due to a Debilitated Medical Condition.
                   The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
          any affected inmates. We recognize that you, like all of us, have legitimate concerns and fears about
          the spread and effects of the virus. However, your concern about being potentially exposed to, or
          possibly contracting COVID-19 does not currently warrant an early release from your sentence.
 (Dkt. 359-1 at 2).

                                                              2
Case 8:15-cr-00097-JDW-TGW Document 362 Filed 07/29/20 Page 3 of 4 PageID 1427




         While section 3582(c)(1)(A) allows a sentence reduction based on “extraordinary and

 compelling reasons,” the reduction must be “consistent with applicable policy statements issued

 by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). What constitutes “extraordinary and

 compelling circumstances” is not defined, except that “[r]ehabilitation of the defendant alone” is

 insufficient. See 28 U.S.C. § 994(t).

         The Sentencing Commission promulgated its policy statement in U.S.S.G. § 1B1.13. The

 application notes to § 1B1.13 list four circumstances as extraordinary and compelling under §

 3582(c)(1)(A): (A) a serious medical condition; (B) advanced age and deteriorating health; (C)

 family circumstances; and (D) an extraordinary and compelling reason other than, or in

 combination with, (A)-(C), as determined by the Director of the BOP. § 1B1.13, cmt. n.1. None

 of Rey-Durier’s contentions fall within application notes (A)-(D). Although he asserts that he

 suffers from “serious underlying health problems,” he does not provide any medical

 documentation that supports his assertion or a finding that the conditions make him unable to

 provide self-care. 2 See United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311,

 at *1-2 (M.D. Fla. June 7, 2019) (denying compassionate release due to absence of corroboration

 from medical provider that defendant is unable to provide self-care or suffers a serious medical

 condition); see also United States v. Dowlings, No. CR413-171, 2019 WL 4803280, at *1 (S.D.

 Ga. Sept. 30, 2019) (denying compassionate release where defendant asserted he was diagnosed

 with a brain tumor, but does not “indicate that he is unable to care for himself while incarcerated”).

 Notwithstanding, courts in this Circuit have found that “general concerns about possible exposure

 to COVID-19 do not meet the criteria for an extraordinary and compelling reason under U.S.S.G.


         2
            As noted, Rey-Durier petitioned the warden for compassionate release based on his “Debilitated Medical
 Condition.” According to the BOP Program Statement 5050.50, to qualify for early release consideration based on
 debilitated medical condition, Rey-Durier must “have an incurable, progressive illness or . . . have suffered a
 debilitating injury from which [he] will not recover.” BOP Program Statement 5050.50, § 3.b.

                                                        3
Case 8:15-cr-00097-JDW-TGW Document 362 Filed 07/29/20 Page 4 of 4 PageID 1428




 § 1B1.13.” See United States v. Smith, No. 8:17-cr-412-T-36, 2020 WL 2512883, at *4 (M.D. Fla.

 May 15, 2020).

         In sum, none of Rey-Durier’s reasons are encompassed within the “extraordinary and

 compelling” circumstances in the policy statement of § 1B1.13, even if considered in combination

 with the criteria in the application notes. These reasons are not, therefore, consistent with the policy

 statement in § 1B1.13. Accordingly, because he has not shown extraordinary and compelling

 reasons or any other basis to grant compassionate release, this Court is without authority to grant

 relief, and the motion for sentence reduction and appointment of counsel is DENIED.

         DONE AND ORDERED this 29th day of July, 2020.


                                                /s/ James D. Whittemore
                                                JAMES D. WHITTEMORE
                                                United States District Judge

 Copies to: Defendant, Counsel of Record




                                                    4
